Rodgers, P. J.,
In order to establish a custom as a part of the contract of the parties, the plaintiff has alleged:
“It is the custom, throughout the collegiate community within the United States for a college-employer (such as Thiel College) of administrative personnel, to inform such persons not later than the end of April of any academic year, in the event that such college-employer does not desire to employ such personnel during the next succeeding academic year.”
Defendant’s preliminary objections in the nature of a demurrer are based on an alleged failure of plaintiff to adequately plead the custom which is necessary for his recovery. This preliminary objection must be overruled, for the allegation of the custom meets the requirements set out in Lustig v. Facciolo, 410 Pa. 107, 110.
Plaintiff’s motion for a more specific complaint is directed primarily to the allegations with reference to damages. We hold that they are sufficiently specific.
The complaint makes it clear that the academic year of the college begins on July 1.
Where there is no allegation concerning a written contract, it may be assumed that the contract is oral.
*138Order
And now, July 2, 1965, defendant’s preliminary objections in the nature of a demurrer and motion for a more specific pleading are denied.
Exception
And now, July 2, 1965, an exception to the above order is granted to defendant.